UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-6025



In Re:   RICARDO GUTIERREZ DEPINERES,

                                                         Petitioner.




         On Petition for Writ of Mandamus.   (CA-02-248-5)


Submitted:   April 28, 2005                  Decided:   May 12, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ricardo Gutierrez DePineres, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ricardo   Gutierrez   DePineres   petitions    for    writ   of

mandamus.   He requests that this court review the district court’s

actions following the remand of DePineres’ 42 U.S.C. § 1983 (2000)

case for further proceedings, to determine whether the district

court is complying with this court’s mandate.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.       See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).      Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.    See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.             See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by DePineres is not available by way of

mandamus.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -